Archer, Judge,
delivered the opinion of the court.
According to the allegations contained in the bill of complaint, filed in this case, the complainant is seeking to recover of the respondents, a sum of money paid to them by the United States, which did not belong to them, and which in equity and good conscience they could not hold against the complainant.
So far as regards' the recovery of the money received by the respondents, the complainant might have had redress by an action in a court of common law, in which tribunal it would have been barred by the statute of limitations, more than three years having elapsed between the receipt of the money and the filing of the bill.
Without therefore, deciding any thing upon the question of jurisdiction, unless the bill is more comprehensive from its peculiar allegations and the relief sought, than an action for money had and received, the complainant is equally barred in equity as at law ; a court of equity adopting by analogy the statute of limitations.
It appears from the bill of complaint that at the time of the payment of the money by the United, States to the respondents, a bond wms taken by the United States, payable to that government from the respondents as obligors, the condition of which was that “ if it shall be judicially decided that the said Pascal and Rescaniere have the better right to the said sum of money, and the said Craig and his associates, or either of them, shall wéll and truly indemnify and save harmless the United States, for making the payment aforesaid, to the said Hay, (attorney for the obligors,) then the obligation to be void, otherwise to remain in full force and virtue,” and the prayer of the bill is, that the respondents may be compelled to pay the complainant, the money by them received, together with interest thereon, and that they may be compelled to declare to, or in behalf of the complainant, that he is entitled to said sum of money, or execute a release or renunciation of all claim to said sum of money, in order to establish his claims to the satisfaction of the United States, and concludes with a prayer for general relief.
*224In the attitude in which this case stood when the parties were presenting their conflicting claims to the United States, that government might have filed, a bill of interpleader against them, in which an adjudication might have been had, as to their respective rightsbut she could not, after the payment of the money to one of the parties, institute such a proceeding, but must when she seeks redress, look alone to the bond which she has taken, and her power to recover upon that bond could only exist upon her showing a judicial determination, that Pascal and Rescaniere had the better right to the money, and if the complainant had a right to be substituted to the United States, he could only have the remedies' to which the United States would have been entitled, which would amount to nothing, as there has been no judicial determination that Pascal and Rescaniere has the better right. If the United States had taken a bond to indemnify only, she might have gone into equity upon a good and valid claim by the complainants upon her, for the money against the respondents, to compel them to pay the money instead of the United States, but she has not taken a bond to indemnify her, unconnditionally?-, but upon the condition that there shall be a judicial determination- of a superior right elsewhere existing. When such a judicial determination shall be had, then upon a principle of quia timet, the United States might have obtained a decree for a specific performance of the stipulation, by coercing the obbligors to pay back the money by them received to the person rightfully entitled thereto; and had the right of the party been judicially settled, so that the United States might have claimed indemnity, the question of the right of the complainants to be substituted would have arisen, and as in such a case the United States would not have been barred by limitations, so neither would the complainants, if it were possible for them to proceed upon the principle of substitution in a case where the government, which cannot be made a party to the suit, is the real debtor. A bill in the nature of a bill of interpleader, could not be filed. As to the United States, she is embarrassed with no conflicting claims; *225she has undertaken to decide the right by paying the money in controvesy, to the defendants, who upon one contingency alone, can be called upon to refund. And the complainant could not treat his proceedings in that light, as there are no conflicting rights between third persons to be adjusted, for as between the United States and the defendants, there could only exist conflicting rights when the condition of the bond was forfeited. Indeed insuperable difficulty would be found in treating the bill as one of that character, from the circumstances that the United States would not be a party to the suit; if the defendants, wrongfully, or by fraud, procured payment to be made to them of the funds in controversy, it would be still such a claim as could be reached by a suit at law, and the case being barred at law, is equally barred in equity. /
It is not perceived that the complainant’s claim against the government is at all weakened or impaired by any mistaken payment of the money, which he was justly entitled to receive, nor does the contract entered into with the defendants, or the payment of the money, furnish the slightest impediment to the complainant’s recovery of the government. In the case of a payment made to an individual under the same circumstances, it clearly would not. It is true the sovereign power has an immunity from suits, but that very immunity is grounded on the maxim, that the sovereign power is always ready and willing to do justice, and the same justice it is to be presumed, would be rendered by the United States upon a presentation of the claim with well authenticated proofs, as would and could be coerced from an individual under the like circumstances, although they had, under a mistaken idea of the rights of another person, paid the money to him, to compel the defendants to declare in the language of the prayer, that the complainant is entitled to the money, and to release or renounce all claim to it, if a court of chancery possessed the power, could not place the defendants’ claim on the government upon any stronger ground than it now stands; as a payment by a debtor to a wrong person could in one manner release him from his obligations to pay the person justly entitled thereto.
*226But if tbe object of the complainant be in fact, by obtaining such a decree, a settlement of the right to the funds in dispute, it must be followed by a decree for the money against the defendants, upon the ground either of substitution to the rights of the United States, which we have seen cannot be done, or upon the same principle he could in an action for money had and received, recover at law.
But viewing the case in this light, limitations operate as a bar, wherefore, we are of opinion^ that the decree of the chancellor should be reversed with costs.
decree reversed.